DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/07/2021 has been entered. Claims 1-14 remain pending in the application, and of those claims, claims 6-12 have been withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5 and 13-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi (US 20030004645) (hereinafter Kochi) in view of Hartman et al. (US 20160326724) (hereinafter Hartman), further in view of Cote et al. (US 9824490) (hereinafter Cote).
Regarding claim 1, Kochi teaches A shovel comprising:
a lower traveling body (see Kochi paragraph 64 and figure 2 regarding work machine with lower traveling body);
an upper turning body turnably mounted on the lower traveling body (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body and end attachment arm, where processing section 150 controller is located on the upper turning body) and
an attachment attached to the upper turning body and including an end attachment at an end of the attachment (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body and end attachment arm)
However, Kochi does not explicitly teach a projection device as needed for the limitations of claim 1. 
Hartman, in a similar field of endeavor, teaches a controller attached to the upper turning body and configured to control a projection device that projects light onto a ground surface (see Hartman paragraph 18 regarding controlling projection illumination patterns on a work area- this may be combined and applied to the work area and work machine of Kochi),

One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
However, the combination of Kochi and Hartman does not explicitly teach a projection pattern criteria as needed for the limitations of claim 1. 
Cote, in a similar field of endeavor, teaches wherein the controller is configured to control the projection device so as to change information visualized on the ground surface between the upper turning body and the end attachment in accordance with a distance between the ground surface and a target surface (see Cote figure 6-8 and column 7 line 52 to column 8 line 8 regarding adjusting the color of a projection on a ground surface based on the distance between the terrain surface and subsurface features that may be interpreted as a target surface in reference to the distance being valuable information and figure 2 and column 3 lines 22-31 regarding the surface that is projected onto being between the upper turning body and the end attachment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kochi and Hartman to include the teaching of Cote by incorporating the illumination method of Cote into the work environment 
One would be motivated to combine these teachings in order to provide teachings that relate to augmented reality for terrain surface machine and more particularly, for excavation machines (see Cote column 1 lines 8-18).
Regarding claim 2, the combination of Kochi, Hartman, and Cote teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Hartman, and Cote teaches wherein the controller is configured to change a color or illuminance of the light projected by the projection device (see Hartman paragraph 18 regarding controlling projection illumination patterns on a work area, changing the intensity pattern to change information visualized on the work surface)
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 4, the combination of Kochi, Hartman, and Cote teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Hartman, and Cote teaches wherein the controller is configured to derive a current shape of the ground surface, based on output from a stereo camera that captures an image of the ground surface (see Kochi paragraph 17 regarding determining shape of ground from captured stereo images).
Regarding claim 5, the combination of Kochi, Hartman, and Cote teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the controller is configured to control the projection device so as to enable visualization of an underground buried object (see Hartman paragraph 20 regarding terrain information that includes the location of below ground obstacles, and paragraph 26 regarding controlling illumination pattern based on terrain information. It is noted that while the main patterns are varied by grade, sub patterns of illumination are mentioned for other aspects of terrain information such as known material [dirt] or known visible obstacle [pothole]. This renders obvious that another example of a subpattern would be for a known below ground obstacle, enabling visualization of it.).
One would be motivated to combine these teachings in order to provide teachings that relate to a machine and, more particularly, relate to a control system for the machine (see Hartman paragraph 1).
Regarding claim 13, the combination of Kochi, Hartman, and Cote teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kochi, Hartman, and Cote teaches wherein the controller controls the projection device so as to cause a display device provided within a cabin to display information that is same as the information visualized on the ground surface (see Hartman paragraph 2 regarding a monitor on a machine that displays grade information, and paragraph 18 regarding changing illumination pattern based on grade, which is broadly also a display of grade information- one of ordinary skill would find it obvious that the inclusion of the light patterns would not necessarily replace the display of grade information on a monitor, therefore, simultaneous display of grade information on a monitor and illumination pattern grade information on a work surface is obvious).

Regarding claim 14, Kochi teaches A work support system for a shovel configured to project light in vicinity of the shovel, the shovel including a lower traveling body, an upper turning body turnably mounted on the lower traveling body, and an attachment attached to the upper turning body and including an end attachment at an end of the attachment (see Kochi paragraph 64 and figure 2 regarding work machine with upper turning body and end attachment arm, where processing section 150 controller is located on the upper turning body),
However, Kochi does not explicitly teach a projection device as needed for the limitations of claim 14. 
Hartman, in a similar field of endeavor, teaches the work support system comprising:
a controller (see Hartman paragraph 18 regarding controlling projection illumination patterns on a work area, changing the pattern to change information visualized on the work surface- this may be combined and applied to the work area and work machine of Kochi into the controller);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kochi to include the teaching of Hartman by incorporating the illumination method of Hartman into the work environment and machine of Kochi. Kochi and Hartman both operate in the same field of endeavor of work machines for construction.

However, the combination of Kochi and Hartman does not explicitly teach a projection pattern criteria as needed for the limitations of claim 14. 
Cote, in a similar field of endeavor, teaches a projection device configured to change information visualized on a ground surface between the upper turning body and the end attachment in accordance with a distance between the ground surface and a target surface, based on a signal from the controller (see Cote figure 6-8 and column 7 line 52 to column 8 line 8 regarding adjusting the color of a projection on a ground surface based on the distance between the terrain surface and subsurface features that may be interpreted as a target surface in reference to the distance being valuable information and figure 2 and column 3 lines 22-31 regarding the surface that is projected onto being between the upper turning body and the end attachment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kochi and Hartman to include the teaching of Cote by incorporating the illumination method of Cote into the work environment and machine of Kochi and Hartman. Kochi, Hartman, and Cote all operate in the same field of endeavor of work machines for construction.
One would be motivated to combine these teachings in order to provide teachings that relate to augmented reality for terrain surface machine and more particularly, for excavation machines (see Cote column 1 lines 8-18).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kochi (US 20030004645) (hereinafter Kochi) in view of Hartman et al. (US 20160326724) (hereinafter Hartman), further in view of Cote et al. (US 9824490) (hereinafter Cote), further in view of Hasegawa et al. (US 20170175364) (hereinafter Hasegawa).
Regarding claim 3, the combination of Kochi, Hartman, and Cote teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kochi, Hartman, and Cote does not explicitly teach measurement based on trajectory of an end attachment as needed for the limitations of claim 3. 
Hasegawa, in a similar field of endeavor, teaches wherein the controller is configured to derive a current shape of the ground surface, based on a known shape of the ground surface at a predetermined point in time and a trajectory of an end attachment at and after the predetermined point in time (see Hasegawa paragraph 57 regarding real time calculation of landform shape against the cutting edge position of the bucket of the excavator, to accumulate a result of construction).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kochi, Hartman, and Cote to include the teaching of Hasegawa by incorporating the calculations of shape against bucket position over time into the camera determinations of Kochi. Kochi, Hartman, Cote, and Hasegawa are all analogous in the field of work machines and work environments. 
One would be motivated to combine these teachings in order to provide teaching that relates to a construction information display device and a method for displaying construction information that makes it possible to visually recognize a target surface (see Hasegawa paragraph 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483